DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/145506 with US 20220077256 (Lim et al) being used as the English translation of the aforementioned reference.
Concerning claim 1, Lim discloses a display element (170) layer including an emission area (OA) and a non-emission area around the emission area (Fig. 22); a first conductive layer (TE) on the non-emission area; a first insulating layer (210) on the non-emission area to cover the first conductive layer, the first insulating layer having an opening part overlapping the emission area in a plan view (Fig. 22); a second conductive layer (250) on the first insulating layer; and a reflection pattern (220) spaced apart from the second conductive layer and on the first insulating layer (Fig. 22).
Considering claim 15, Lim discloses a display element layer (170) including an emission area (OA) and a non-emission area around the emission area (Fig. 22); a thin film sealing layer (TFEL) on the display element layer; an insulating layer (TINS) on the thin film sealing layer; a first insulating layer (210) directly on the insulating layer and in which an opening part overlapping the emission area is defined (Fig. 22); and a reflection pattern (220) on a side surface of the first insulating layer.
Continuing to claim 2, Lim discloses wherein the first insulating layer comprises an organic material ([0161]).
Referring to claim 3, Lim discloses wherein the reflection pattern is insulated from (230) the second conductive layer (note that 230 is a planarization layer that also functions as insulating layer formed between the second conductive layer and the reflection pattern). 
Regarding claim 4, Lim discloses further comprising a second insulating layer (230) on the first insulating layer to cover the reflection pattern and the second conductive layer, wherein the second insulating layer fills the opening part (Fig. 22).
Pertaining to claim 5, Lim discloses wherein the second insulating layer comprises an organic material ([0171]).
As to claim 6, Lim discloses  wherein the first insulating layer comprises: 
an upper surface 
a lower surface under the upper surface; and
a side surface that connects an end of the upper surface and an end of the lower surface, and defines the opening part (Fig. 22 and [0164]),
wherein the second conductive layer is on the upper surface, and the reflection pattern is on the side surface (Fig. 22).
Concerning claims 7 and 16, Lim discloses wherein the side surface has an inclined surface (Fig. 22 and [0164]).
Continuing to claim 8, Lim discloses wherein the side surface forms an inclination angle of 40 degrees to 80 degrees with the lower surface ([0164]).
Considering claim 9, Lim discloses wherein the reflection pattern is further on a portion of the upper surface adjacent to the side surface (Fig. 22).
Referring to claim 10, Lim discloses wherein among a light generated in the emission area, a light directed toward the side is reflected at the reflection pattern and proceeds upward ([0158]).
Regarding claim 11, Lim discloses further comprising:
a thin film sealing layer (TFEL) on the display element layer; and
an insulating layer (BF2) on the thin film sealing layer,
wherein the first conductive layer is directly on the insulating layer (Fig. 22).
Pertaining to claim 12, Lim discloses wherein the reflection pattern is further on a portion of the insulating layer adjacent to the side surface (Fig. 22).
Concerning claims 13 and 17, Lim discloses  wherein the reflection pattern surrounds the emission area in the plan view (Fig. 22).
Continuing to claim 14, Lim discloses wherein an area of the opening part is larger than an area of the emission area in the plan view (Fig. 22).
Considering claim 18, Lim discloses further comprising a first conductive layer directly on the insulating layer, wherein the first insulating layer is directly on the insulating layer to cover the first conductive layer (Fig. 22). 
Referring to claim 19, Lim discloses further comprising a second conductive layer (250) spaced apart from the reflection pattern and on an upper surface of the insulating layer (Fig. 22).
Regarding claim 20, Lim discloses further comprising a second insulating layer (230) on the first insulating layer to cover the reflection pattern and the second conductive layer, wherein the second insulating layer fills the opening part (Fig. 22).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	12/03/22